Citation Nr: 1108389	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression, agoraphobia, anxiety, agitation, and panic attacks), to include as secondary to service-connected disabilities and for posttraumatic stress disorder (PTSD) due to personal assault.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1974 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for headaches and depression.  The Veteran timely appealed those issues.

The Board has recharacterized the psychiatric claim as noted above in order to comport with the Veteran's allegations on appeal, the evidence of record, as well as the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, it is noted that a claim for TDIU has been separately adjudicated by the RO in April 2006 and June 2006.  The Veteran did not appeal those determinations.  Accordingly, given the specific procedural background in this case, a TDIU claim is not deemed to be a component of the current appeal despite the holding in Rice. The Board will, however, consider whether an extra-schedular rating is appropriate, which contemplates factors such as marked interference with employment.

The Board notes that this case was initially remanded for further development in an April 2009 remand order.  

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran stated in an August 2009 communication that her depression, which she alleges began in service, was the result of multiple sexual advances, in some cases by her supervisors.  She further stated that she attempted to get caught stealing items so that the military would kick her out, but she was only given a letter of reprimand.  Such evidence raises a PTSD claim on the basis of in-service personal assault.  Such particularized notice noted in 38 C.F.R. § 3.304(f) has not been provided to the Veteran in this case, and such should be provided on remand.  See 38 C.F.R. § 5103(a) (West 2002); 38 C.F.R. § 3.304(f) (2010).

Moreover, the Veteran has also indicated that she is in receipt of Social Security Administration (SSA) disability benefits, though she does not indicate for what disabilities those benefits relate to.  Thus, there is a reasonable possibility that such records are potentially relevant to the Veteran's claims on appeal; therefore, attempts to obtain those records should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Additionally, the Board notes that the evidence of record raises a reasonable possibility that the Veteran's claimed headaches and psychiatric disorder are related to service; thus, a VA examination for those two claimed disorders is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  Indeed, The Veteran has stated multiple reasons throughout the appeal period as to why she should be service-connected for her psychiatric disorder.  She has stated that her depressive condition began in service when she has post-partum depression following the birth of her first child.  She indicates that she has been depressed since that time and that she first sought treatment for such in service in approximately 1978, at which time she was prescribed elavail at Malmstrom Air Force Base.  Service treatment records of record do not demonstrate any treatment for any depression in service, and Malmstrom Air Force Base indicated in an August 2009 response that it did not have any treatment records for the Veteran.  However, the Veteran's spouse confirms such treatment and prescription during military service in a July 2004 statement.  Moreover, a letter from the Veteran's private physician, Dr. M.I., M.D., indicates that he began treating her for both depression and headaches in 1985.  The Board notes that this is approximately two years after the Veteran's separation from service.  Such evidence tends to suggest a possible link between current symptoms and active service.

Moreover, the Veteran has essentially claimed PTSD due to sexual harassment in service.  She claims that she attempted to steal items in order to get kicked out of service, but was given a letter of reprimand instead.  There is no letter of reprimand in the Veteran's service personnel records of record, nor does there appear to be any other circumstantial evidence of a behavior change during service.  However, on remand, an opinion should be provided as to whether the Veteran's psychiatric disorder is due to or caused by sexually-harassing statements made to her during service.

With respect to the Veteran's headaches, she has stated repeatedly throughout the record that she had treatment during military service, particularly at Travis Air Force Base beginning in 1979.  She stated in her August 2009 statement that she was prescribed fiornal for her migraines from 1979 to 1982.  While there are no available service treatment records of record showing treatment for the claimed headaches, an acquaintance stated in a February 2010 letter that he has known the Veteran since 1975, and that he specifically witnessed the Veteran having migraine headaches from 1975 to 1979, prior to her being transferred to Travis Air Force Base.  Such evidence raises the possibility of a link between current symptoms and active service, and an opinion of etiology should thus be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to her claim of service connection for an acquired psychiatric disorder, to include PTSD due to personal assault, and her migraine headaches.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as well as the notice requirements specific for claims for PTSD based on in-service personal assault as outlined in 38 C.F.R. § 3.304(f) (2010).

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, than a memorandum of unavailability should be drafted and added to the record.

3.  Ask the Veteran to identify any private treatment that she may have had for her migraine headaches and psychiatric disorder since May 2005, to include from Kaiser Permanente.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

4.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether she suffers from a psychiatric disorder as a result of military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should state the diagnosis of any psychiatric disorder found, to include an anxiety disorder, agoraphobia, major depressive disorder, and a panic disorder.  The examiner should also determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125. 

For any diagnosed psychiatric disorder, the examiner should then opine whether such psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include subsequent treatment for post-partum depression during service following the birth of her first child.  The examiner should also discuss the Veteran's inconsistent history of her depression and psychiatric condition, particularly in light of her negative response to such depression in July 1982.  The VA examiner, however, must take as conclusive fact that the Veteran's depressive symptomatology has been ongoing since 1985.  Moreover, the VA examiner should discuss the noted high-levels of stress and other work-related and family stressors noted in the Veteran's private treatment records in 2004 and 2005, particularly as such relates to the onset of the Veteran's psychiatric disorder.  

The VA examiner should also address whether the Veteran's psychiatric condition is caused or aggravated (permanently worsened) beyond the normal progression of that disease by the Veteran's service-connected knee and foot disabilities.

If the Veteran meets the diagnostic criteria for PTSD, the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such PTSD is related to her military service, to include her claimed sexual harassment ("being hit on") by fellow servicemembers during service.  The VA examiner should specifically discuss the Veteran's claimed incident of theft.  

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 


5.  Schedule the Veteran for a neurologic examination with an appropriate examiner in order to evaluate the current nature and etiology of her headache condition.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any headache disorder found.  The examiner is then asked to opine as to whether such disorder arose more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service.  The VA examiner must take as conclusive fact that the Veteran denied severe headaches in July 1982 at separation and began ongoing treatment for that condition in 1985.  

If such is not related to military service, the examiner is also asked to state whether such disorder is more likely, less likely, or at least as likely as not due to the Veteran's claimed psychiatric disorder, or whether such condition is aggravated beyond the normal progression of that disease by any of her service-connected or claimed disorders, to include her psychiatric disorder.

If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for an acquired psychiatric disorder (claimed as depression, agoraphobia, anxiety, agitation, and panic attacks), to include as secondary to service-connected disabilities and as PTSD due to personal assault, and migraine headaches.  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


